EXHIBIT 10.1

 

 

CONFIDENTIAL

 

SUPERIOR UNIFORM GROUP, INC.

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AWARD, dated the ____ day of __________ 20__ (the “Date of
Grant”), is granted by Superior Uniform Group, Inc., a Florida corporation (the
“Company”) to First Name Last Name (the “Grantee”) pursuant to the Company’s
2013 Incentive Stock and Awards Plan (the “Plan”). Capitalized terms used but
not otherwise defined in this Agreement shall have the respective meanings given
to them in the Plan.

 

WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its shareholders for its officers and other key employees to
obtain or increase their stock ownership interest in the Company so that they
will have a greater incentive to work for and manage the Company’s affairs in
such a way that its shares may become more valuable; and

 

WHEREAS, the Grantee is employed by the Company or one of its subsidiaries as an
officer or other key employee and has been selected by the Board of Directors of
the Company, directly or acting through its Compensation Committee, to receive a
restricted stock award;

 

NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Grantee, the Company and the Grantee hereby agree as follows:

 

1.           GRANT

 

Subject to the terms and conditions of this Agreement and the Plan, the Company
grants to the Grantee an Award of ___________ shares of Common Stock (the
“Restricted Stock”).

 

2.           RESTRICTIONS AND RESTRICTED PERIOD

 

(a)     Restrictions. Except by will or the laws of descent and distribution,
the shares of Restricted Stock granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of and shall be subject
to a risk of forfeiture under Section 3(a), in each case from and after the Date
of Grant until, and to the extent that, such restrictions lapse and the
Restricted Stock vests under Section 2(b) (such period, the “Restricted
Period”). In addition, the Grantee acknowledges that any shares of Restricted
Stock, even after expiration of the Restricted Period, may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed without (i)
an effective registration statement or post-effective amendment to a
registration statement under the Securities Act of 1933, as amended, with
respect to such shares, or (ii) an opinion of counsel presented to the Company
and satisfactory to the Company to the effect that the proposed disposition of
such shares by the Grantee may lawfully be made otherwise than pursuant to an
effective registration statement or post-effective amendment to a registration
statement. Any prohibited transfer will be null and avoid ab initio and will be
invalid and ineffective as to the Company, and the Company shall not be required
(i) to transfer on its books any shares of Restricted Stock which shall have
been sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
in violation of any of the provisions set forth in this Agreement, or (ii) to
treat as owner of such shares or to accord the right to vote as such owner or to
pay dividends to any transferee to whom such shares shall have been so sold,
assigned, transferred, pledged, or hypothecated.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Lapse of Restrictions.

 

(i)     Subject to Section 2(b)(ii), the restrictions set forth above shall
lapse and the Restricted Stock shall vest and become transferable (provided that
such transfer is otherwise in accordance with federal and state securities laws)
and non-forfeitable in accordance with the following schedule, but if, and only
if, the Grantee’s employment has not been terminated, by the Company or the
Grantee, for any reason, with or without Cause (such event, a “Termination
Event”) during the period beginning on the Date of Grant and ending on the
applicable vesting date:

 

As to 100% of the Restricted Stock:

On the third anniversary of the Date of Grant.

 

(ii)     All unvested shares of Restricted Stock shall become immediately and
fully vested upon the occurrence of any of the following events (each an
“Accelerated Vesting Event”), but if, and only if, no Termination Event occurs
with respect to the Grantee at any time during the period beginning on the Date
of Grant and ending on the date the Accelerated Vesting Event occurs. The
Accelerated Vesting Events are as follows: (A) the Grantee’s death or
Disability, or (B) a Change of Control of the Company.

 

(c)     Rights of a Shareholder. From and after the Date of Grant and for so
long as the Restricted Stock is held by or for the benefit of the Grantee,
Grantee shall have all the rights of a shareholder of the Company with respect
to the Restricted Stock, including the right to vote such shares and receive
dividends with respect thereto, subject to the provisions of this Agreement.

 

3.           TERMINATION OF EMPLOYMENT

 

(a)     Forfeiture of Unvested Restricted Stock. If a Termination Event with
respect to the Grantee occurs prior to the end of the Restricted Period for any
reason (other than an Accelerated Vesting Event described in Section 2(b)(ii)),
then the Restricted Stock that is unvested at that time shall be forfeited to
the Company under Section 3(c). Restricted Stock that is vested at such time
shall not be forfeited upon such Termination Event, but shall remain subject to
this Agreement.

 

(b)     Leave of Absence. In addition, if the Grantee takes a military, sick
leave or other bona fide leave of absence from the Company and its subsidiaries,
and the period of such leave exceeds 3 months, the Grantee will be considered to
have terminated employment from the Company and its subsidiaries for purposes
hereof on the later of (i) the first day immediately following such 3-month
period, or (ii) the last day that the Grantee’s right to reemployment following
the end of such leave is guaranteed by law or contract with the Company or a
subsidiary.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Effect of Forfeiture. If Restricted Stock is forfeited, then, effective
as of the time of forfeiture, such Restricted Stock shall be automatically and
immediately cancelled and forfeited to the Company and shall no longer be
outstanding, without payment of any consideration by the Company and without the
need for notice from or any further action by the Company, and neither the
Grantee nor any of Grantee’s successors, heirs, assigns or personal
representatives shall thereafter have any further right, title or interest in or
to such forfeited Restricted Stock or the benefits of ownership thereof.

 

4.           TAX WITHHOLDING

 

When the Restricted Period ends with respect to any Restricted Stock, or upon
Grantee’s filing an effective election with the Internal Revenue Service (“IRS”)
pursuant to Section 83(b) of the Code, Grantee shall make appropriate
arrangements with the Company, in accordance with the Plan and in a manner
deemed satisfactory to the Committee, to provide for the withholding or payment
of the amount that the Company considers necessary to satisfy its withholding
obligations. GRANTEE ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY, AND
NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b) OF THE CODE,
EVEN IF THE GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS
FILING ON HIS OR HER BEHALF.

 

5.           DEFINITIONS

 

(a)      “Cause” means termination of employment as a result of (i) the failure
of the Grantee to perform or observe any of the terms or provisions of any
written employment agreement between the Grantee and the Company or its
subsidiaries or, if no written agreement exists, the gross dereliction of the
Grantee’s duties with respect to the Company; (ii) the failure of the Grantee to
comply fully with the lawful directives of the Board of Directors of the Company
or its subsidiaries, as applicable, or the officers or supervisory employees to
whom the Grantee is reporting; (iii) the Grantee’s dishonesty, misconduct,
misappropriation of funds, or disloyalty or disparagement of the Company, any of
its subsidiaries, or its management or employees; or (iv) other proper cause
determined in good faith by the Committee. Notwithstanding the foregoing, if the
Grantee is subject to a written agreement with the Company or its subsidiaries
that contains a definition of “Cause” that is different than the definition
provided herein, the definition of “Cause” in such other agreement shall apply
in lieu of the definition provided herein.

 

(b)      “Disability” means permanently and totally disabled within the meaning
of section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

 

 
 

--------------------------------------------------------------------------------

 

 

6.           CERTIFICATES; POWER OF ATTORNEY

 

Certificates for the Restricted Stock shall be registered in Grantee’s name and
constitute issued and outstanding shares of Common Stock for all corporate
purposes as of the Date of Grant; provided that, in the discretion of the
Company, the Company may retain custody of such certificates. On or before the
date of execution of this Agreement, Grantee shall deliver to the Company one or
more stock powers endorsed in blank relating to the Restricted Stock in the form
attached hereto as “Exhibit A,” which will permit transfer to the Company of all
or any portion of the Restricted Stock that shall be forfeited or cancelled in
accordance with this Agreement. The certificates for the Restricted Stock shall
bear the following legend, in addition to any other legend deemed necessary or
desirable by the Committee:

 

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Superior Uniform Group, Inc. 2013 Incentive Stock and Awards Plan and a
Restricted Stock Agreement entered into between the registered owner and
Superior Uniform Group, Inc. A copy of such plan and agreement is on file in the
offices of, and will be made available for a proper purpose by, Superior Uniform
Group, Inc.

 

The Grantee and any other holder of the Restricted Stock hereby irrevocably
constitute and appoint the Company, with full power of substitution in the
premises, as their due and lawful attorney in fact (i) to transfer any
Restricted Stock that is forfeited pursuant to this Agreement on the books of
the Company, and (ii) take such other actions and execute such assignments,
conveyances, transfers and other documents in such holder’s name and on such
holder’s behalf as may be necessary or appropriate to effect such transfer. This
power of attorney is coupled with an interest, and is irrevocable.

 

7.           AMENDMENT OR MODIFICATION

 

Except as provided otherwise herein, no term or provision of this Agreement may
be amended, modified or supplemented orally, but only by an instrument in
writing signed by the party against which or whom the enforcement of the
amendment, modification or supplement is sought; provided, however, that this
Agreement may be amended, modified, supplemented or cancelled without the
Grantee’s consent in accordance with the terms of the Plan.

 

8.           LIMITED INTEREST

 

(a)            No Right to Employment. The grant of this Award shall not confer
on the Grantee any right to continue as an employee, nor interfere in any way
with the right of the Company to terminate the Grantee at any time.

 

(b)            Capital Structure. The grant of this Award shall not affect in
any way the right or power of the Company or any of its subsidiaries to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s or any subsidiary’s capital structure or its business,
or any merger, consolidation or business combination of the Company or any
subsidiary, or any issuance or modification of any term, condition, or covenant
of any bond, debenture, debt, preferred stock or other instrument ahead of or
affecting the Common Stock or the rights of the holders of Common Stock, or the
dissolution or liquidation of the Company or any subsidiary, or any sale or
transfer of all or any part of its assets or business or any other Company or
subsidiary act or proceeding, whether of a similar character or otherwise.

 

 
 

--------------------------------------------------------------------------------

 

 

9.           GOVERNING LAW; PLAN

 

This Agreement shall be governed by the internal laws of the state of Florida as
to all matters, including but not limited to matters of validity, construction,
effect, performance and remedies. Any legal action or proceeding with respect to
the Plan or the Restricted Stock may only be brought and determined in a court
sitting in the County of Hillsborough, or the Federal District Court for the
Middle District of Florida sitting in the County of Hillsborough, in the State
of Florida. The Company may require that the action or proceeding be determined
in a bench trial.

 

ALL PARTIES ACKNOWLEDGE THAT THIS RESTRICTED STOCK AWARD IS GRANTED UNDER AND
PURSUANT TO THE PLAN, WHICH SHALL GOVERN ALL RIGHTS, INTERESTS, OBLIGATIONS, AND
UNDERTAKINGS OF BOTH THE COMPANY AND THE GRANTEE. ALL CAPITALIZED TERMS NOT
OTHERWISE DEFINED IN THIS RESTRICTED STOCK AGREEMENT SHALL HAVE THE MEANINGS
ASSIGNED TO SUCH TERMS IN THE PLAN.

 

10.          SEVERABILITY

 

If any provision of this agreement is or becomes or is deemed to be invalid,
illegal or unenforceable, or would disqualify this Award under any law the
Committee deems applicable, then such provision will be construed or deemed
amended to conform to the applicable law, or if the Committee determines that
the provision cannot be construed or deemed amended without materially altering
the intent of this agreement, then the provision will be stricken and the
remainder of this agreement will remain in full force and effect.

 

11.          COUNTERPARTS

 

This agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Grantee has executed this Agreement all as of
the day and date first above written.

 

 

 

SUPERIOR UNIFORM GROUP, INC.  

 

 

 

 

 

 

 

  

 

 

By:

 

 

 

 

Michael Benstock 
Chief Executive Officer  

 

               

 

 

 

 

 

 

  

 

 

   

 

 

 

[Grantee]  

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

 

FOR VALUE RECEIVED I, __________________________, hereby sell, assign and
transfer unto _________________________________(__________) shares of Common
Stock of Superior Uniform Group, Inc. in the books of said corporation
represented by Certificate No. ________ and do hereby irrevocably constitute and
appoint _____________________________ to transfer the said stock on the books of
the said corporation with full power of substitution in the premises.

 

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Agreement between Superior Uniform Group, Inc. and the
undersigned dated ________________, 20___.

 

 

Dated: ________________, 20___

 

 

   

 

 

Print name: 

 

 

 

 

 

 

 

 

INSTRUCTIONS:

Please sign, but do not fill in any other information (including the date).

 